

116 HR 4160 IH: Restoring Resilient Reefs Act of 2019
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4160IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Mr. Soto (for himself, Miss González-Colón of Puerto Rico, Mr. Crist, Mr. Mast, Mrs. Murphy, Mrs. Radewagen, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the Coral Reef Conservation Act of 2000 and to establish the United States Coral
			 Reef Task Force, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Restoring Resilient Reefs Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Reauthorization of Coral Reef Conservation Act of 2000
					Sec. 101. Reauthorization of Coral Reef Conservation Act of 2000.
					TITLE II—United States Coral Reef Task Force
					Sec. 201. Establishment.
					Sec. 202. Duties.
					Sec. 203. Membership.
					Sec. 204. Responsibilities of Federal agency members.
					Sec. 205. Working groups.
					Sec. 206. Definitions.
					TITLE III—Department of the Interior coral reef authorities
					Sec. 301. Coral reef conservation and restoration assistance.
			IReauthorization of Coral Reef Conservation Act of 2000
 101.Reauthorization of Coral Reef Conservation Act of 2000The Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by striking sections 202 through 210 and inserting the following:
				
 202.PurposesThe purposes of this title are— (1)to preserve, sustain, and restore the condition of United States coral reef ecosystems challenged by natural and human-accelerated changes, including increasing ocean temperatures, ocean acidification, coral bleaching, coral diseases, and invasive species;
 (2)to promote the science-based management and sustainable use of coral reef ecosystems to benefit local communities and the Nation, including through improved integration and cooperation among Federal, State, and locally managed jurisdictions with coral reef equities;
 (3)to develop sound scientific information on the condition of coral reef ecosystems, continuing and emerging threats to such ecosystems, and the efficacy of innovative tools, technologies, and strategies to restore such ecosystems;
 (4)to assist in the preservation of coral reefs by supporting consensus-driven State and community-based coral reef management, including conservation and restoration projects that empower local communities, small businesses, and nongovernmental organizations;
 (5)to provide financial resources, technical assistance, and scientific expertise to supplement and strengthen State and community-based management programs and conservation and restoration projects;
 (6)to establish a formal mechanism for collecting and allocating monetary donations from the private sector to be used for coral reef conservation and restoration projects;
 (7)to support the rapid and effective, science-based response to emergencies that imminently threaten coral reefs, such as coral disease outbreaks, invasive species, coral bleaching, natural disasters, vessel groundings or chemical spills, and other exigent circumstances; and
 (8)to serve as a model for advancing similar international efforts to preserve, sustain, and restore coral reef ecosystems in the jurisdictions of United States allies and trading partners.
						203.National coral reef resilience strategy
 (a)In generalNot later than one year after the date of the enactment of the Restoring Resilient Reefs Act of 2019, the Administrator shall submit to the appropriate congressional committees and publish in the Federal Register a national coral reef resilience strategy.
 (b)ElementsThe strategy required by paragraph (1) shall include— (1)a statement of goals and objectives and an implementation plan for supporting—
 (A)the coral reef conservation program under section 221; and (B)future Federal coral reef management and restoration activities under section 205;
 (2)national maps of— (A)the current range and extent of coral reef ecosystems;
 (B)the historic range and extent of coral reef ecosystems; and (C)prime habitat for restoring reef ecosystem structure and functions to benefit coastal communities and living marine resources; and
 (3)a discussion of— (A)continuing and emerging threats to the resilience of United States coral reef ecosystems;
 (B)national and regional gaps in coral reef ecosystem research, monitoring, and assessments; (C)the status of efforts to improve management, integration, and cooperation among Federal, State, Tribal, and locally managed jurisdictions with coral reef equities; and
 (D)efforts to manage and disseminate critical information, such as publicly accessible research, reports, datasets, and maps, including through interjurisdictional data sharing.
 (c)RevisionsThe Administrator shall periodically, but not less frequently than every 20 years, review and revise the strategy required by subsection (a) as appropriate.
 (d)ConsultationsIn developing the strategy required by subsection (a), the Administrator shall consult with the Secretary of the Interior and the Task Force.
 (e)Use of existing planAt the discretion of the Administrator, the National Oceanic and Atmospheric Administration’s 2018 Coral Reef Conservation Program Strategic Plan may be considered to fulfill the requirements of this section until January 1, 2040.
						204.Federal coral reef action plans
 (a)In generalNot later than September 30, 2021, and every 5 years thereafter, the Administrator shall submit to the appropriate congressional committees and publish in the Federal Register a compilation of coral reef action plans for each individual management unit of a Federal agency specified in section 205(c) with jurisdiction over coral reef ecosystems and established for at least 5 years—
 (1)developed and submitted to the Administrator by the Secretary of the Interior and the Assistant Administrator of the National Ocean Service, as applicable; and
 (2)that meet the requirements of subsection (b). (b)Requirements for Federal coral reef action plansA coral reef action plan of a management unit described in subsection (a) meets the requirements of this subsection if the plan includes—
 (1)a statement of goals and objectives to be accomplished during the 5-year period following development of the plan and consistent with the national coral reef resilience strategy in effect as developed in accordance with section 203; and
 (2)a discussion of— (A)a review of such unit’s efforts and success in managing and restoring coral reef ecosystems under the previous coral reef action plan in effect as developed under this section, if applicable, and how such review informs the newly effective action plan;
 (B)short- and mid-term coral reef conservation and restoration objectives for such unit’s coral reef ecosystems;
 (C)an assessment of whether such unit has experienced more than a 10 percent loss of living coral cover during the 10-year period preceding the date of the plan or retains less than 50 percent of its historic living coral cover as of that date;
 (D)an updated adaptive management framework to inform research, monitoring, and assessment needs; (E)any coral reef emergency plans certified under section 216 for coral reef ecosystems within such unit, and a review of any circumstance that led to the activation of such plans within such unit, including an evaluation of the emergency responses;
 (F)tools and strategies to address pollution and water quality impacts to coral reef ecosystems arising wholly from within the administrative boundaries of such unit;
 (G)the status of efforts to improve coral reef ecosystem management integration and cooperation among neighboring Federal, State, Tribal, or locally managed jurisdictions, including identification of existing research and monitoring activities that can be leveraged for coral reef status and trends assessments within such unit;
 (H)a list of all coral reefs or ecologically significant units of coral reefs identified by coral reef stewardship partnerships certified under section 210(e) or subject to stewardship activities governed by coral reef stewardship plans certified under section 212 during the preceding 5-year period within such unit;
 (I)coral reef-related public outreach and education efforts; (J)an accounting of annual unit expenditures on coral reef management and restoration during the 5-year period preceding the date of the plan; and
 (K)estimated budgetary and other resource considerations necessary to carry out such plan. (c)Adoption of stewardship and emergency plansIn developing a coral reef action plan under this section, a management unit described in subsection (a) may adopt any coral reef stewardship plans certified under section 212 and coral reef emergency plans certified under section 216 governing stewardship or emergency response activities within the administrative boundaries of such unit.
 (d)ConsultationsIn developing the action plans required by subsection (a), the Secretary of the Interior or the Assistant Administrator of the National Ocean Service may consult with the Administrator and the Task Force.
						205.Federal coral reef management and restoration activities
 (a)In generalThe Secretary may conduct activities described in subsection (b) to conserve and restore coral reefs and coral reef ecosystems that are consistent with—
 (1)all applicable laws governing resource management in Federal and State waters, including this title;
 (2)the national coral reef resilience strategy in effect as developed under section 203; and (3)Federal coral reef action plans in effect and developed under section 204.
 (b)Activities describedActivities described in this subsection are activities to conserve and restore coral reefs and coral reef ecosystems in waters managed under the jurisdiction of a Federal agency specified in subsection (c), including—
 (1)enhancing compliance with Federal laws that prohibit or regulate— (A)the taking of coral products or species associated with coral reefs; or
 (B)the use and management of coral reef ecosystems; (2)mapping of—
 (A)the current range and extent of coral reef ecosystems; (B)the historical range and extent of coral reef ecosystems; and
 (C)prime habitat for restoring reef ecosystem structure and functions to benefit coastal communities and living marine resources;
 (3)long-term ecological monitoring of coral reef ecosystems; (4)implementing species-specific recovery plans for listed coral species consistent with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (5)restoring degraded coral reef ecosystems; (6)promoting ecologically sound navigation and anchorages, including mooring buoy systems to promote enhanced recreational access, near coral reefs; and
 (7)monitoring and responding to severe bleaching or mortality events, disease outbreaks, invasive species outbreaks, and significant maritime accidents, including chemical spill cleanup and the removal of grounded vessels.
 (c)Federal agencies specifiedA Federal agency specified in this subsection is one of the following: (1)The National Ocean Service of the National Oceanic and Atmospheric Administration.
 (2)The National Park Service. (3)The United States Fish and Wildlife Service.
 (4)The Office of Insular Affairs of the Department of the Interior. (d)Coordination with the Department of the InteriorThe Secretary shall coordinate with the Secretary of the Interior regarding the conduct of any activities to conserve and restore coral reefs and coral reef ecosystems in waters managed under the jurisdiction of a Federal agency specified in paragraph (2), (3), or (4) of subsections (c).
						(e)Cooperative agreements
 (1)In generalAt the discretion of the Secretary, the Administrator may enter into cooperative agreements with States to fund coral reef conservation and restoration activities in waters managed under the jurisdiction of such States that are consistent with the national coral reef resilience strategy in effect as developed under section 203.
 (2)LimitationThe Administrator may not provide more than $500,000 in total funding under paragraph (1) to one State in a fiscal year.
							206.State coral reef management and restoration strategies
 (a)In generalNot later than September 30, 2022, and every 20 years thereafter, the Administrator shall submit to the appropriate congressional committees and publish in the Federal Register a compilation of State coral reef management and restoration strategies—
 (1)developed and voluntarily submitted to the Administrator by covered States; and (2)that meet the requirements of subsection (b).
 (b)Requirements for State strategiesA coral reef management and restoration strategy of a covered State meets the requirements of this subsection if the strategy includes—
 (1)a statement of goals and objectives to be accomplished during the 20-year period following the development of the strategy; and
 (2)a discussion of— (A)updated State mapping of—
 (i)the current range and extent of coral reef ecosystems; (ii)the historical range and extent of coral reef ecosystems; and
 (iii)prime habitat for restoring reef ecosystem functions to benefit coastal communities and living marine resources;
 (B)continuing and emerging threats to the resilience of coral reef ecosystems within such State; (C)statewide gaps in research, monitoring, and assessment;
 (D)long-term State conservation and restoration goals, including the status of efforts to improve management integration and cooperation among Federal, State, Tribal, and locally managed jurisdictions with coral reef equities;
 (E)the role of coral reef stewardship partnerships certified under section 210(e) within such State, and the role of such partnerships in the coral reef management and restoration strategy of such State; and
 (F)efforts to manage and disseminate critical information such as publicly accessible research, reports, datasets, and maps, including through interjurisdictional data sharing.
 (c)Technical assistanceUpon request by a covered State, the Administrator shall make reasonable efforts to provide technical assistance in the development of the coral reef management and restoration strategy of such State under this subsection.
						207.State coral reef action plans
 (a)In generalNot later than September 30, 2023, and every 5 years thereafter, the Administrator shall submit to the appropriate congressional committees and publish in the Federal Register a compilation of State coral reef action plans—
 (1)developed and voluntarily submitted to the Administrator by covered States; and (2)that meet the requirements of subsection (b).
 (b)Requirements for State plansA State coral reef action plan meets the requirements of this subsection if the plan includes— (1)a statement of goals and objectives to be accomplished during the 5-year period following development of the plan and consistent with such covered State’s coral reef management and restoration strategy in effect as developed in accordance with section 206, if any; and
 (2)a discussion of— (A)a review of the most recent State coral reef action plan assessment developed under section 208, as applicable, and how such assessment informs the newly submitted action plan;
 (B)short- and mid-term State coral reef conservation and restoration objectives; (C)an assessment of whether such State has experienced more than a 10 percent loss of living coral cover during the 10-year period preceding the date of the plan or retains less than 50 percent of its historical living coral cover as of that date;
 (D)an updated adaptive management framework to inform research, monitoring, and assessment needs; (E)any coral reef emergency plans certified under section 216 in effect for coral reef ecosystems within such State, and a review of any circumstance that led to the activation of such plans within such State, including an evaluation of the emergency responses;
 (F)tools and strategies to address pollution and water quality impacts to coral reef ecosystems within such State;
 (G)the status of efforts to improve coral reef ecosystem management integration and cooperation among Federal, State, Tribal, or locally managed jurisdictions, including identification of existing research and monitoring activities that can be leveraged for coral reef status and trends assessments within such State;
 (H)a list of all coral reefs or ecologically significant units of coral reefs identified by coral reef stewardship partnerships certified under section 210(e) or subject to stewardship activities governed by coral reef stewardship plans certified under section 212 during the preceding 5-year period within such State;
 (I)coral reef-related public outreach and education efforts; (J)an accounting of such State’s annual expenditures on coral reef management and restoration during the 5-year period preceding the date of the plan; and
 (K)estimated budgetary and other resource considerations necessary to carry out such plan. (c)Adoption of stewardship and emergency plansIn developing a coral reef action plan under this section, a covered State may adopt any coral reef stewardship plans certified under section 212 and coral reef emergency plans certified under section 216 governing stewardship or emergency response activities within the administrative boundaries of the State.
 (d)Technical assistanceUpon request by a covered State, the Administrator shall make reasonable efforts to provide technical assistance in the development of the State's coral reef action plan under this section.
						208.State coral reef action plan assessments
 (a)In generalNot later than September 30, 2027, and every 5 years thereafter, the Administrator shall submit to the appropriate congressional committees and publish in the Federal Register an assessment, for each covered State with an action plan developed under section 207 and in effect, of—
 (1)the capacity of such covered State to manage coral reef ecosystems in the State; (2)a review of such covered State’s efforts and success in managing and restoring coral reef ecosystems under the previous coral reef action plan developed under section 207 and in effect, as applicable; and
 (3)a review of any circumstance that led to the activation of a coral reef emergency plan certified under section 216 and in effect within such covered State, including an evaluation of the emergency responses.
 (b)ConsultationsIn conducting an assessment under subsection (a) with respect to a covered State, the Administrator may consult with the covered State, the Task Force, coral reef stewardship partnerships certified under section 210(e) operating within the covered State, and impacted Indian Tribes and Tribal organizations.
 (c)Use in development of State coral reef action plansIt is the sense of Congress that the Administrator should conduct assessments under subsection (a) with the goal of informing and supporting the development of subsequent State coral reef action plans developed under section 207.
						209.State block grants
 (a)In generalThe Administrator shall provide block grants of financial assistance to covered States in response to annual proposals for funds to support State activities that would further the implementation of State coral reef management and restoration strategies developed under section 206, State coral reef action plans developed under section 207, and coral reef stewardship plans certified under section 212.
 (b)EligibilityA covered State is eligible to receive a grant under this subsection if the State has in effect— (1)a State coral reef management and restoration strategy in effect published by the Administrator in the Federal Register under section 206 and a State coral reef action plan in effect published by the Administrator in the Federal Register under section 207; or
 (2)at least one coral reef stewardship plan certified under section 212 in effect within its administrative boundaries.
							(c)Funding requirements
 (1)LimitationExcept as provided in paragraph (2) or subsection (d), the amount of Federal funds provided to a covered State as a block grant under this section may not exceed the total amount of the annual expenditures of the State on the implementation of its State coral reef management and restoration strategy under section 206, its State coral reef action plan under section 207, and its responsibilities to coral reef stewardship plans certified under section 212.
 (2)ExclusionsAny Federal funds provided to a natural resource management authority of a State or other State government authority under this section or section 205, 213, 218, 219, or 221 shall not be considered State expenditures for the purposes of calculating the limitation under paragraph (1).
 (3)ConsiderationsNotwithstanding paragraph (1), in determining the amount of Federal funds a covered State receives as a block grant under this section, the Administrator may consider the following factors:
 (A)The quality of such State’s funding proposal under subsection (a). (B)The findings from such State’s most recent action plan assessment under section 208, if applicable.
 (C)Estimates of direct and indirect economic activity supported by coral reef ecosystems within such State.
 (d)Waivers of certain requirementsThe Administrator may waive the eligibility requirements under subsection (b), in full or in part, through fiscal year 2023.
						210.Coral reef stewardship partnerships
 (a)Coral reef stewardship partnershipsThe Administrator shall establish standards for the formation of partnerships among government and community members for the stewardship of coral reefs (in this title referred to as coral reef stewardship partnerships) in accordance with this section.
 (b)Identification of reefsEach coral reef stewardship partnership shall identify with particularity the coral reef or ecologically significant unit of a coral reef that will be the subject of its stewardship activities.
 (c)Membership for Federal reefsA coral reef stewardship partnership that has identified, as the subject of its stewardship activities, a coral reef or ecologically significant unit of a coral reef that is fully or partially under the management jurisdiction of any Federal agency specified in section 205(c), shall, at a minimum, include the following:
 (1)That Federal agency, a representative of which shall serve as chair of the coral reef stewardship partnership.
 (2)A State, county, or Tribal organization's resource management agency. (3)A coral reef research center described in section 223(c)(2) or other institution of higher education.
 (4)A nongovernmental organization. (5)Other members as appropriate, such as interested stakeholder groups.
							(d)Membership for non-Federal reefs
 (1)In generalA coral reef stewardship partnership that has identified, as the subject of its stewardship activities, a coral reef or ecologically significant unit of a coral reef that is not under the management jurisdiction of any Federal agency specified in section 205(c) shall, at a minimum, include the following:
 (A)A State, county, or Tribal organization's resource management agency, a representative of which shall serve as the chair of the coral reef stewardship partnership.
 (B)A coral reef research center described in section 223(c)(2) or another institution of higher education.
 (C)A nongovernmental organization. (D)Other members as appropriate, such as interested stakeholder groups.
 (2)Additional membersA coral reef stewardship partnership described in paragraph (1) may also include one or more Federal agencies that have a management interest in the identified reef that is subject to the partnership’s stewardship activities.
 (e)CertificationA group seeking recognition as a coral reef stewardship partnership under this section may petition the Administrator for certification as a coral reef stewardship partnership, and the Administrator shall accept or reject the petition for certification not later than 30 days after receiving the petition.
						(f)Multiple groups
 (1)In generalEach coral reef, or ecologically significant unit of a coral reef, may be the subject of the stewardship activities of only one coral reef stewardship partnership.
 (2)Procedures requiredThe Administrator shall develop procedures to govern the disposition of petitions from multiple groups seeking to identify the same coral reef or ecologically significant unit of a coral reef as the subject of the stewardship activities of a coral reef stewardship partnership.
 (g)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to coral reef stewardship partnerships.
						211.Coral reef stewardship plans
 (a)Reef stewardship plansA coral reef stewardship partnership certified under section 210(e) may develop plans for the stewardship of the coral reef or ecologically significant unit of a coral reef that is the subject of the stewardship activities of the partnership (in this title referred to as coral reef stewardship plans).
 (b)Plan requirementsA coral reef stewardship plan shall include the following elements: (1)Tools and strategies to address pollution and water quality impacts to the identified coral reef ecosystems.
 (2)An updated adaptive management framework to inform research, monitoring, and assessment needs. (3)Short- and mid-term coral reef stewardship objectives.
 (4)Coral reef-related public outreach and education efforts. (5)Establishment of roles and responsibilities for implementing the plan.
 (6)Evidence of engagement with interested stakeholder groups in the development of the plan. (7)Any other information the Administrator considers to be necessary for evaluating the plan.
 (c)Best stewardship practicesThe Administrator shall convene representatives of coral reef stewardship partnerships not less than once a year to share experiences and identify best practices for developing and implementing coral reef stewardship plans.
						212.Stewardship plan certifications
 (a)Submission to administrator for certificationA coral reef stewardship partnership certified under section 210(e) may submit a coral reef stewardship plan developed under section 211 to the Administrator for certification.
						(b)Evaluation
 (1)In generalThe Administrator shall— (A)evaluate a plan submitted under subsection (a) to determine whether the plan complies with the requirements of section 211(b); and
 (B)grant or deny the petition for certification not later than 120 days (except as provided by paragraph (2)) after receiving the petition.
 (2)ExtensionThe Administrator may extend the date provided for under paragraph (1)(B) by not more than 60 days. (c)AppealIf the Administrator denies a petition for certification submitted under subsection (a) by a coral reef stewardship partnership, the partnership may, not later than 30 days after receiving notice of the denial, appeal the denial to the Secretary. Not later than 60 days after receiving an appeal under this subsection, the Secretary shall grant or deny the appeal.
 (d)RecertificationThe certification of a coral reef stewardship plan under this section shall expire on the date that is 5 years after the certification was granted. A coral reef stewardship partnership may submit an updated version of such a plan for recertification prior to the expiration of the certification of the plan under this section.
						213.Coral Reef Stewardship Fund
 (a)Authority To enter into agreementsThe Administrator may enter into an agreement with the National Fish and Wildlife Foundation (in this section referred to as the Foundation), authorizing the Foundation to receive, hold, and administer funds received pursuant to this section.
 (b)FundThe Foundation shall invest, reinvest, and otherwise administer the funds received pursuant to this section and maintain such funds and any interest or revenues earned in a separate interest bearing account, to be known as the Coral Reef Stewardship Fund (in this section referred to as the Fund), established by the Foundation solely to support coral reef stewardship partnership activities that—
 (1)further the purposes of this title; and (2)are consistent with—
 (A)the national coral reef resilience strategy in effect as developed under section 203; (B)the State coral reef management and restoration strategy in effect, if any, as developed under section 206 by the covered State in which such activities will be carried out;
 (C)the State coral reef action plan in effect, if any, as developed under section 207 by the covered State in which such activities will be carried out;
 (D)Federal coral reef action plans in effect, if any, as developed under section 204 by a Federal agency with management jurisdiction of a coral reef ecosystem to be impacted by such activities, if applicable; and
 (E)the coral reef stewardship plan in effect as certified under section 212 governing such stewardship activities.
								(c)Authorization To solicit donations
 (1)In generalPursuant to an agreement entered into under subsection (a), the Foundation may accept, receive, solicit, hold, administer, and use any gift (including, notwithstanding section 1342 of title 31, United States Code, donations of services) to further the purposes of this title.
 (2)Deposits in FundNotwithstanding section 3302 of title 31, United States Code, any funds received as a gift shall be deposited and maintained in the Fund.
 (3)Notification requiredNot later than 30 days after funds are deposited in the Fund under paragraph (2), the Foundation shall notify the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives of the source and amount of such funds.
 (d)Review of performanceThe Administrator shall conduct a continuing review of the grant program administered by the Foundation under this section. Each review shall include a written assessment concerning the extent to which the Foundation has implemented the goals and requirements of—
 (1)this section; and (2)the national coral reef resilience strategy in effect as developed under section 203.
 (e)AdministrationUnder an agreement entered into pursuant to subsection (a), the Administrator may transfer funds appropriated to carry out this title to the Foundation. Amounts received by the Foundation under this subsection may be used for matching, in whole or in part, contributions (whether in money, services, or property) made to the Foundation by private persons, State or local government agencies, or Tribal organizations.
						214.Coral reefs as maintained or engineered infrastructure
 (a)Coral reefs that are the subject of certified coral reef plansAny coral reef or ecologically significant unit of a coral reef that is the subject of stewardship activities of a coral reef stewardship partnership plan in effect as certified under section 212 or a coral reef emergency plan in effect as certified under section 216 shall be eligible for public assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (b)Other coral reefsAny coral reef or ecologically significant unit of a coral reef not described in subsection (a) may be considered eligible for public assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
						215.Coral reef emergency plans
 (a)In generalIndividual management units of Federal agencies specified in section 205(c) with jurisdiction over coral reef ecosystems, covered States, and coral reef stewardship partnerships certified under section 210(e) may develop plans (in this title referred to as coral reef emergency plans) for the rapid and effective response to circumstances that pose an urgent and immediate threat to the coral reef ecosystems subject to the stewardship activities of such management unit, covered State, or coral reef stewardship partnership.
 (b)Coral reef emergenciesThe Administrator shall develop a list and criteria for circumstances that pose an urgent and immediate threat to coral reefs (in this title referred to as coral reef emergencies), including—
 (1)new and ongoing outbreaks of disease; (2)new and ongoing outbreaks of invasive species;
 (3)new and ongoing coral bleaching events; (4)natural disasters;
 (5)man-made disasters, including vessel groundings, chemical spills, or coastal construction accidents; and
 (6)other exigent circumstances. (c)Best response practicesThe Administrator shall develop guidance on best practices to respond to coral reef emergencies. Such best practices shall be—
 (1)based on the best available science and integrated with evolving innovative technologies; and (2)updated not less frequently than once every 5 years.
 (d)Plan requirementsA coral reef emergency plan shall include the following elements: (1)A description of particular threats, and the proposed responses, consistent with the best practices developed under subsection (c).
 (2)A delineation of roles and responsibilities for executing such plan. (3)Evidence of engagement with interested stakeholder groups, as applicable, in the development of such plan.
 (4)Any other information the Administrator considers to be necessary for evaluating such plan. 216.Emergency plan certifications (a)Submission to administrator for certificationFederal agencies specified in subsection 205(c), covered States, and coral reef stewardship partnerships certified under section 210(e) may submit coral reef emergency plans developed under section 215 to the Administrator for certification.
						(b)Evaluation
 (1)In generalThe Administrator shall— (A)evaluate a plan submitted under subsection (a) to determine whether the plan complies with the requirements of section 215(d); and
 (B)grant or deny the petition for certification not later than 120 days (except as provided by paragraph (2)) after receiving the petition.
 (2)ExtensionThe Administrator may extend the date provided for under paragraph (1)(B) by not more than 60 days. (c)AppealIf the Administrator denies a petition for certification submitted under subsection (a), the petitioning entity may, not later than 30 days after receiving notice of the denial, appeal the denial to the Secretary. Not later than 60 days after receiving an appeal under this subsection, the Secretary shall grant or deny the appeal.
 (d)RecertificationThe certification of a coral reef emergency plan under this section shall expire on the date that is 5 years after the certification was granted. The petitioning entity may submit an updated version of such a plan for recertification prior to the expiration of the certification of the plan under this section.
						217.Environmental review
 (a)Rule of constructionNothing in this Act may be construed to supersede or modify the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (b)Environmental assessmentsTo the extent permissible under the National Environmental Policy Act of 1969, the Administrator may conduct an environmental assessment or environmental impact statement under that Act with respect to coral reef emergency plans developed under section 215 or certified under section 216.
 (c)Guidance and outreachThe Administrator shall issue guidance and conduct outreach with respect to the implementation of this section.
						218.Coral Reef Emergency Fund
 (a)Authority To enter into agreementsThe Administrator may enter into an agreement with the National Fish and Wildlife Foundation (in this section referred to as the Foundation), authorizing the Foundation to receive, hold, and administer funds received pursuant to this section.
 (b)FundThe Foundation shall invest, reinvest, and otherwise administer funds received pursuant to this section and maintain such funds and any interest or revenues earned in a separate interest-bearing account, to be known as the Coral Reef Emergency Fund (in this section referred as the Fund), established by the Foundation solely to support rapid and effective responses to coral reef emergencies by Federal agencies specified in subsection 205(c), covered States, and coral reef stewardship partnerships certified under section 210(e), and as otherwise consistent with this title.
						(c)Authorization To solicit donations
 (1)In generalPursuant to an agreement entered into under subsection (a), the Foundation may accept, receive, solicit, hold, administer, and use any gift (including, notwithstanding section 1342 of title 31, United States Code, donations of services) to further the purposes of this title.
 (2)Deposits in FundNotwithstanding section 3302 of title 31, United States Code, any funds received as a gift shall be deposited and maintained in the Fund.
 (3)Notification requiredNot later than 30 days after funds are deposited in the Fund under paragraph (2), the Foundation shall notify the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives of the source and amount of such funds.
 (d)Review of performanceThe Administrator shall conduct a continuing review of the grant program administered by the Foundation under this section. Each review shall include a written assessment concerning the extent to which the Foundation has implemented the goals and requirements of this section.
 (e)AdministrationUnder an agreement entered into pursuant to subsection (a), the Administrator may transfer funds appropriated to carry out this title to the Foundation. Amounts received by an organization under this subsection may be used for matching, in whole or in part, contributions (whether in money, services, or property) made to the organization by private persons, State or local government agencies, or Tribal organizations.
						219.Emergency assistance
						(a)Coral reef emergency declarations
 (1)Sua sponte declarationThe Secretary may determine and declare a coral reef emergency. (2)PetitionsIf a State or a coral reef stewardship partnership certified under section 210(e) believes that a coral reef emergency has occurred, and is impacting coral reefs or ecologically significant units of coral reefs subject to the coral reef stewardship activities of the State or partnership, the State or partnership may petition the Secretary for a declaration of a coral reef emergency.
							(3)Evaluation and action
 (A)In generalNot later than 30 days after receiving a petition under paragraph (2) (except as provided in subparagraph (B)), the Secretary shall—
 (i)evaluate the petition to determine whether a coral reef emergency has occurred; and (ii)declare a coral reef emergency or deny the petition.
 (B)ExtensionThe Administrator may extend the deadline provided for under subparagraph (A) by not more than 15 days.
 (4)AppealIf the Secretary denies a petition for an emergency declaration submitted under paragraph (2) by a State or coral reef stewardship partnership, the State or partnership may, not later than 15 days after receiving notice of the denial, appeal the denial to the Secretary. Not later than 15 days after receiving an appeal under this paragraph, the Secretary shall grant or deny the appeal.
 (5)RevocationThe Secretary may revoke any declaration of a coral reef emergency in whole or in part after determining that circumstances no longer require an emergency response.
 (6)Recovery of emergency fundingThe Administrator may seek compensation from negligent parties to recover emergency funds expended in excess of $500,000 under this section as a result of an emergency declaration arising from direct impacts to coral reefs from man-made disasters or accidents.
							(b)Grant authority
 (1)In generalUpon the declaration of a coral reef emergency under subsection (a), the Secretary shall provide grants to carry out proposals that meet the requirements of paragraph (2) to implement coral reef emergency plans certified under section 216.
 (2)RequirementsA proposal for a grant under this subsection to implement a coral reef emergency plan shall include—
 (A)the name of the individual or entity submitting the proposal; (B)a copy of the coral reef emergency plan;
 (C)a description of the qualifications of the individuals and entities who will implement the plan; (D)an estimate of the funds and time required to complete the implementation of the plan; and
 (E)any other information the Secretary considers to be necessary for evaluating the eligibility of the proposal for a grant under this subsection.
 (3)ReviewNot later than 30 days after receiving a proposal for a grant under this subsection, the Secretary shall review the proposal and determine if the proposal meets the criteria requirements of paragraph (2).
 (4)Concurrent reviewAn individual or entity seek a grant under this subsection may submit a project proposal under paragraph (2) to the Secretary at any time following the submission of a petition for an emergency declaration under subsection (a)(2) that is applicable to coral reefs or ecologically significant units of coral reefs subject to the coral reef stewardship activities of the individual or entity.
 220.Vessel grounding inventoryThe Administrator, in coordination with the heads of other Federal agencies, may maintain an inventory of all vessel grounding incidents involving United States coral reefs, including a description of—
 (1)the impacts of each such incident; (2)vessel and ownership information relating to each such incident, if available;
 (3)the estimated cost of removal, mitigation, or restoration relating to each such incident; (4)the response actions taken by the owner of the vessel, the Administrator, the Commandant of the Coast Guard, or other Federal or State agency representatives;
 (5)the status of the response actions, including the dates of— (A)vessel removal;
 (B)mitigation or restoration activities, including whether an applicable coral reef emergency plan as certified under section 216 was implemented; and
 (C)any actions taken to prevent future grounding incidents; and (6)recommendations for additional navigational aids or other mechanisms for preventing future grounding incidents.
						221.Coral reef conservation program
 (a)GrantsThe Administrator shall provide grants of financial assistance for projects for the conservation and restoration of coral reef ecosystems (in this section referred to as coral reef projects) for proposals approved by the Administrator in accordance with this section.
						(b)Eligibility
 (1)In generalAn entity described in paragraph (2) may submit to the Administrator a proposal for a coral reef project.
 (2)Entities describedAn entity described in this paragraph is— (A)a natural resource management authority of a State or local government or Tribal organization—
 (i)with responsibility for coral reef management; or (ii)the activities of which directly or indirectly affect coral reefs or coral reef ecosystems;
 (B)a coral reef stewardship partnership certified under section 210(e) seeking to implement a coral reef stewardship plan certified under section 212;
 (C)a coral reef research center designated under section 223(c)(2); or (D)another educational or nongovernmental research institution with demonstrated expertise in the conservation or restoration of coral reefs in practice or through significant contributions to the body of existing scientific research on coral reefs.
 (c)Project proposalsEach proposal for a grant under this section for a coral reef project shall include the following: (1)The name of the individual or entity responsible for conducting the project.
 (2)A description of the qualifications of the individual or entity. (3)A succinct statement of the purposes of the project.
 (4)An estimate of the funds and time required to complete the project. (5)Evidence of support for the project by appropriate representatives of States or other government jurisdictions in which the project will be conducted.
 (6)Information regarding the source and amount of matching funding available to the applicant. (7)A description of how the project meets one or more of the criteria under subsection (e)(2).
 (8)In the case of a proposal submitted by a coral reef stewardship partnership certified under section 210(e), a description of how the project aligns with the coral reef stewardship plan in effect as certified under section 212.
 (9)Any other information the Administrator considers to be necessary for evaluating the eligibility of the project for a grant under this subsection.
							(d)Project review and approval
 (1)In generalThe Administrator shall review each coral reef project proposal submitted under this section to determine if the project meets the criteria set forth in subsection (e).
 (2)Prioritization of restoration projectsThe Administrator shall prioritize the awarding of grants for applicable projects that meet the criteria for approval under subparagraphs (F), (G), (H), (I), (J), and (K) of subsection (e)(2) that are proposed to be conducted within the administrative boundaries of—
 (A)an individual management unit of a Federal agency specified in section 205(c); or (B)a covered State that—
 (i)has experienced more than a 10 percent loss of living coral cover during the 10-year period preceding the date of the plan as determined by the applicable Federal coral reef action plan in effect as developed under section 204; or
 (ii)retains less than 50 percent of its historical living coral cover as of that date, as determined by the State coral reef action plan in effect as developed under section 208.
 (3)Review; approval or disapprovalNot later than 180 days after receiving a proposal for a coral reef project under this section, the Administrator shall—
 (A)request and consider written comments on the proposal from each Federal agency, State government, Tribal organization, or other government jurisdiction, including the relevant regional fishery management councils established under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or any National Marine Sanctuary, with jurisdiction or management authority over coral reef ecosystems in the area where the project is to be conducted, including the extent to which the project is consistent with locally established priorities, unless such entities were directly involved in the development of the project proposal;
 (B)provide for the merit-based peer review of the proposal and require standardized documentation of that peer review;
 (C)after considering any written comments and recommendations based on the reviews under subparagraphs (A) and (B), approve or disapprove the proposal; and
 (D)provide written notification of that approval or disapproval, with summaries of all written comments, recommendations, and peer-reviews, to the entity that submitted the proposal, and each of those States, Tribal organizations, and other government jurisdictions that provided comments under subparagraph (A).
 (e)Criteria for approvalThe Administrator may not approve a proposal for a coral reef project under this section unless the project—
 (1)is consistent with— (A)the national coral reef resilience strategy in effect as developed under section 203;
 (B)the State coral reef management and restoration strategy in effect, if any, as developed under section 206 by the covered State in which the project will be carried out;
 (C)the State coral reef action plan in effect, if any, as developed under section 207 by such State; (D)Federal coral reef action plans in effect, if any, as developed under section 204 by a Federal agency with management jurisdiction of a coral reef ecosystem to be impacted by such project, if applicable; and
 (E)coral reef stewardship plans in effect, if any, as certified under section 212 governing the stewardship activities at a coral reef or ecologically significant unit of a coral reef to be impacted by such project, if applicable; and
 (2)will enhance the conservation and restoration of coral reefs by— (A)addressing conflicts arising from the use of environments near coral reefs or from the use of corals, species associated with coral reefs, and coral products, including supporting consensus-driven, community-based planning and management initiatives for the protection of coral reef ecosystems;
 (B)improving compliance with laws that prohibit or regulate the taking of coral products or species associated with coral reefs or regulate the use and management of coral reef ecosystems;
 (C)designing and implementing networks of real-time water quality monitoring along coral reefs, including data collection related to turbidity, nutrient availability, harmful algal blooms, and plankton assemblages, with an emphasis on coral reefs impacted by agriculture and urban development;
 (D)promoting ecologically sound navigation and anchorages, including mooring buoy systems to promote enhanced recreational access, near coral reefs;
 (E)furthering the goals and objectives of coral reef stewardship plans certified under section 212 and coral reef emergency plans certified under section 216;
 (F)mapping the location and distribution of coral reefs and potential coral reef habitat; (G)implementing research to ensure the population viability of listed coral species in United States waters as detailed in the population-based recovery criteria included in species-specific recovery plans consistent with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (H)developing and implementing cost-effective methods to restore degraded coral reef ecosystems or to create native coral reef ecosystems in suitable waters, including by improving habitat or promoting success of keystone species, with an emphasis on novel restoration strategies and techniques to advance coral reef recovery and growth near population centers threatened by rising sea levels and storm surge;
 (I)translating and applying coral genetics research to coral reef ecosystem restoration, including research related to traits that promote resilience to increasing ocean temperatures, ocean acidification, coral bleaching, coral diseases, and invasive species;
 (J)developing and maintaining in situ native coral propagation sites; or (K)developing and maintaining ex situ coral propagation nurseries and land-based coral gene banks to—
 (i)conserve or augment genetic diversity of native coral populations; (ii)support captive breeding of rare coral species; or
 (iii)enhance resilience of native coral populations to increasing ocean temperatures, ocean acidification, coral bleaching, and coral diseases through selective breeding, conditioning, or other approaches that target genes, gene expression, phenotypic traits, or phenotypic plasticity.
									(f)Funding requirements
							(1)Fifty percent match
 (A)In generalExcept as provided by subparagraph (C), Federal funds for any coral reef project under this section may not exceed 50 percent of the total cost of the project. For purposes of this paragraph, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support.
 (B)WaiverThe Administrator may waive all or part of the matching requirement under subparagraph (A) with respect to a coral reef project if the Administrator determines that—
 (i)no reasonable means are available through which the entity that submitted the proposal for the project can meet the matching requirement; and
 (ii)the probable benefit of the project outweighs the public interest in the matching requirement. (C)ExclusionFunds provided under section 209 may not be used to satisfy the matching requirement under subparagraph (A).
 (2)Distribution of fundsTo the extent practicable based upon proposals for coral reef projects submitted to the Administrator, the Administrator shall ensure that funding for grants awarded under this section during a fiscal year is distributed as follows:
 (A)Not less than 40 percent of funds available shall be awarded for projects in the Pacific Ocean within the maritime areas and zones subject to the jurisdiction or control of the United States.
 (B)Not less than 40 percent of the funds available shall be awarded for projects in the Atlantic Ocean, the Gulf of Mexico, or the Caribbean Sea within the maritime areas and zones subject to the jurisdiction or control of the United States.
 (C)Not more than 67 percent of funds distributed in each region in accordance with subparagraphs (A) and (B) shall be made exclusively available to projects that are—
 (i)submitted by a coral reef stewardship partnership certified under section 210(e); and (ii)consistent with the coral reef stewardship plan developed by such partnership as certified under section 212.
 (D)Of the funds distributed to support projects in accordance with subparagraph (C), not less than 20 percent and not more than 33 percent shall be awarded for projects impacting coral reef ecosystems within the administrative boundaries of individual management units of the Federal agencies specified in section 205(c).
 (g)Project reportingEach entity receiving a grant under this section shall submit to the Administrator such reports at such times and containing such information for evaluating project performance as the Administrator may require.
 (h)Task forceThe Administrator may consult with the Secretary of the Interior and the Task Force to obtain guidance in establishing priorities for coral reef projects under this section.
						222.Annual reports on administration
 (a)In generalNot less frequently than annually, the Administrator shall submit to the committees specified in subsection (b) a report on the administration of this title, including—
 (1)a description of all activities undertaken in the previous fiscal year to implement the most recent national coral reef resilience strategy under section 203(a);
 (2)a statement of all funds obligated under the authorities of this title; and (3)a summary, disaggregated by State, of Federal and non-Federal contributions toward the costs of each project or activity funded under section 205, 209, 213, 218, 219, 221, or 223.
 (b)Committees specifiedThe committees specified in this subsection are— (1)the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate; and
 (2)the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives.
							223.Authority to enter into agreements
 (a)In generalThe Administrator may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this title.
						(b)Funding
 (1)In generalUnder an agreement entered into under subsection (a), the Secretary may reimburse or provide funds authorized to be appropriated by section 224 to, and may receive funds or reimbursements from, individuals and entities described in paragraph (2) to carry out activities authorized by this title.
 (2)Individuals and entities describedIndividuals and entities described in this paragraph are the following: (A)Federal agencies, instrumentalities, and laboratories.
 (B)State and local governments. (C)Indian Tribes and Tribal organizations.
 (D)International organizations. (E)Foreign governments not subject to economic sanctions imposed by the United States.
 (F)Institutions of higher education, research centers, and other educational institutions. (G)Nonprofit organizations.
 (H)Commercial organizations. (I)Other public or private individuals or entities.
								(c)Cooperative institutes
 (1)EstablishmentThe Secretary shall establish 2 cooperative institutes for the purpose of advancing and sustaining essential capabilities in coral reef research, to be known as the Atlantic Coral Reef Cooperative Institute and the Pacific Coral Reef Cooperative Institute.
 (2)MembershipThe institutes established under paragraph (1) shall each include at least one coral reef research center designated by the Administrator that—
 (A)is operated by an institution of higher education or nonprofit marine research organization; (B)has established management-driven national or regional coral reef research or restoration programs;
 (C)is located in a covered State that contains a coral reef ecosystem; (D)has demonstrated abilities to coordinate closely with appropriate Federal and State agencies, as well as other academic and nonprofit organizations; and
 (E)maintains significant local community engagement and outreach programs related to coral reef ecosystems.
 (3)FunctionsThe institutes established under paragraph (1) shall— (A)support ecological research and monitoring to study the effects of conservation and restoration activities funded by this title on promoting more effective coral reef management and restoration; and
 (B)through agreements with centers referred to in paragraph (2)— (i)collaborate directly with governmental resource management agencies, coral reef stewardship partnerships certified under section 210(e), nonprofit organizations, institutions of higher education, and other research organizations;
 (ii)assist in the development and implementation of State coral reef management and restoration strategies developed under section 206, State coral reef action plans developed under section 207, State coral reef action plan assessments developed under section 208, coral reef stewardship plans developed under section 211 or certified under section 212, and coral reef emergency plans developed under section 215 or certified under section 216;
 (iii)build capacity within governmental resource management agencies to establish research priorities and translate and apply research findings to management and restoration practices; and
 (iv)conduct public education and awareness programs for policymakers, resource managers, and the general public on—
 (I)coral reefs and coral reef ecosystems; (II)best practices for coral reef ecosystem management and restoration;
 (III)the value of coral reefs; and (IV)the threats to the sustainability of coral reef ecosystems.
 (d)Multiyear cooperative agreementsThe Administrator may enter into multiyear cooperative agreements with the heads of other Federal agencies, States, Indian Tribes or Tribal organizations, local governments, the coral reef cooperative institutes established under subsection (c), and other institutions of higher education, nonprofit research organizations, and nongovernmental organizations to carry out activities authorized under sections 203, 204, 205, 206, 207, 208, 213, 218, 219, 220, and 221.
 (e)Use of resources of other agenciesThe Administrator may use, with consent and with or without reimbursement, the land, services, equipment, personnel, and facilities of any agency or instrumentality of—
 (1)the United States; (2)any State or local government;
 (3)any Indian Tribe; or (4)any foreign government not subject to economic sanctions imposed by the United States.
							224.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to the Secretary to carry out this title the following amounts, which shall remain available until expended:
 (1)$29,000,000 for fiscal year 2020. (2)$30,500,000 for fiscal year 2021.
 (3)$32,000,000 for fiscal year 2022. (4)$33,500,000 for fiscal year 2023.
 (5)$35,000,000 for fiscal year 2024. (b)AdministrationOf the amounts appropriated pursuant to the authorization of appropriations under subsection (a), not more than the lesser of $1,500,000 or 10 percent may be used for program administration or for overhead costs incurred by the National Oceanic and Atmospheric Administration or the Department of Commerce and assessed as an administrative charge.
 (c)Coral reef management and restoration activitiesFrom the amounts authorized to be appropriated under subsection (a), there shall be made available to the Secretary not less than the following amounts for authorized activities under sections 205 and 209:
 (1)$21,000,000 for fiscal year 2020, of which not less than $6,000,000 shall be made available to the Secretary for the provision State block grants under section 209.
 (2)$22,500,000 for fiscal year 2021, of which not less than $6,750,000 shall be made available to the Secretary for the provision State block grants under section 209.
 (3)$24,000,000 for fiscal year 2022, of which not less than $7,500,000 shall be made available to the Secretary for the provision State block grants under section 209.
 (4)$25,500,000 for fiscal year 2023, of which not less than $8,250,000 shall be made available to the Secretary for the provision State block grants under section 209.
 (5)$27,000,000 for fiscal year 2024, of which not less than $9,000,000 shall be made available to the Secretary for the provision State block grants under section 209.
 (d)Federally directed research and coral reef conservation program grantsFrom the amounts authorized to be appropriated under subsection (a), there shall be made available to the Secretary not less than $8,000,000 for each of fiscal years 2020 through 2024 to support purposes consistent with this title, of which—
 (1)not less than $3,500,000 shall be made available for each such fiscal year for authorized activities under section 221; and
 (2)not less than $4,500,000 shall be made available for each such fiscal year through cooperative agreements with the cooperative institutes established under section 223(c).
 225.DefinitionsIn this title: (1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives.
 (3)ConservationThe term conservation means the use of methods and procedures necessary to preserve or sustain native corals and associated species as diverse, viable, and self-perpetuating coral reef ecosystems with minimal impacts from invasive species, including—
 (A)all activities associated with resource management, such as monitoring, assessment, protection, restoration, sustainable use, management of habitat, and maintenance or augmentation of genetic diversity;
 (B)mapping; (C)scientific expertise and technical assistance in the development and implementation of management strategies for marine protected areas and marine resources consistent with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) and the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.);
 (D)law enforcement; (E)conflict resolution initiatives;
 (F)community outreach and education; and (G)promotion of safe and ecologically sound navigation and anchoring.
 (4)CoralThe term coral means species of the phylum Cnidaria, including— (A)all species of the orders Antipatharia (black corals), Scleractinia (stony corals), Gorgonacea (horny corals), Stolonifera (organpipe corals and others), Alcyanacea (soft corals), and Coenothecalia (blue coral), of the class Anthozoa; and
 (B)all species of the order Hydrocorallina (fire corals and hydrocorals) of the class Hydrozoa. (5)Coral reefThe term coral reef means a limestone relief feature, in the form of a reef or shoal, composed in whole or in part by living coral, skeletal remains of coral, crustose coralline algae, and other associated sessile marine plants and animals.
 (6)Coral reef ecosystemThe term coral reef ecosystem means— (A)corals and the associated community of other species of reef organisms (including reef plants and animals) associated with coral reef habitat; and
 (B)the biotic and abiotic factors and processes that control coral growth, reproduction, and abundance and diversity in such habitat.
 (7)Coral productsThe term coral products means any living or dead specimens, parts, or derivatives, or any product containing specimens, parts, or derivatives, of any species referred to in paragraph (4).
 (8)Covered StateThe term covered State means Florida, Hawaii, the Northern Mariana Islands, Puerto Rico, Guam, American Samoa, or the United States Virgin Islands.
 (9)Indian tribe; tribal organizationThe terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (10)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (11)Interested stakeholder groupsThe term interested stakeholder groups includes community members such as businesses, commercial and recreational fishermen, other recreationalists, Federal, State, Tribal, and local government units with related jurisdiction, institutions of higher education, and nongovernmental organizations.
 (12)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (13)RestorationThe term restoration means the use of methods and procedures necessary to enhance, rehabilitate, recreate, or create a functioning coral reef or coral reef ecosystem, in whole or in part, within suitable waters of the historical geographic range of such ecosystems, to provide ecological, economic, cultural, or coastal resiliency services associated with healthy coral reefs and benefit native populations of coral reef organisms.
 (14)ResilienceThe term resilience means the capacity for native corals, coral reefs, or coral reef ecosystems to recover from natural and human disturbance as determined by clearly identifiable, measurable, and science-based standards.
 (15)SecretaryThe term Secretary means the Secretary of Commerce. (16)StateThe term State means—
 (A)any State of the United States that contains a coral reef ecosystem within its seaward boundaries; (B)American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, or the Virgin Islands; or
 (C)any other territory or possession of the United States or separate sovereign in free association with the United States that contains a coral reef ecosystem within its seaward boundaries.
 (17)StewardshipThe term stewardship, with respect to a coral reef, includes conservation and restoration. (18)Task forceThe term Task Force means the United States Coral Reef Task Force established under section 201 of the Restoring Resilient Reefs Act of 2019..
			IIUnited States Coral Reef Task Force
 201.EstablishmentThere is established a task force to lead, coordinate, and strengthen Federal Government actions to better preserve, conserve, and restore coral reef ecosystems, to be known as the United States Coral Reef Task Force (in this title referred to as the Task Force).
 202.DutiesThe duties of the Task Force shall be— (1)to coordinate, in cooperation with State, Tribal, and local government partners, academic partners, and nongovernmental partners if appropriate, activities regarding the mapping, monitoring, research, conservation, mitigation, restoration of coral reefs and coral reef ecosystems;
 (2)to monitor and advise regarding implementation of the policy and Federal agency responsibilities set forth in—
 (A)Executive Order 13089 (63 Fed. Reg. 32701; relating to coral reef protection); and (B)the national coral reef resilience strategy developed under section 203(a) of the Coral Reef Conservation Act of 2000, as amended by section 101;
 (3)to work with the Secretary of State and the Administrator of the United States Agency for International Development, and in coordination with the other members of the Task Force—
 (A)to assess the United States role in international trade and protection of coral species; and (B)to encourage implementation of appropriate strategies and actions to promote conservation and sustainable use of coral reef resources worldwide;
 (4)to provide technical assistance for the development and implementation, as appropriate, of— (A)the national coral reef resilience strategy under section 203 of the Coral Reef Conservation Act of 2000, as amended by section 101;
 (B)State coral reef management and restoration strategies under section 206 of that Act; (C)State coral reef action plans under section 207 of that Act; and
 (D)State coral reef action plan assessments under section 208 of that Act; and (5)to produce a report each year, for submission to the appropriate congressional committees and publication in the Federal Register, highlighting the status of one State member’s coral reef equities on a rotating basis, including—
 (A)a summary of recent coral reef management and restoration activities undertaken in the State; and (B)updated estimates of the direct and indirect economic activity supported by, and other benefits associated with, those coral reef equities.
					203.Membership
 (a)Voting membershipThe Task Force shall have the following voting members: (1)The Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, and the Secretary of the Interior, who shall be co-chairs of the Task Force.
 (2)The Administrator of the United States Agency for International Development. (3)The Secretary of Agriculture.
 (4)The Secretary of Defense. (5)The Secretary of the Army, acting through the Chief of Engineers.
 (6)The Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency.
 (7)The Commandant of the Coast Guard. (8)The Attorney General.
 (9)The Secretary of State. (10)The Secretary of Transportation.
 (11)The Administrator of the Environmental Protection Agency. (12)The Administrator of the National Aeronautics and Space Administration.
 (13)The Director of the National Science Foundation. (14)The Governor, or a representative of the Governor, of each covered State.
 (b)Nonvoting membersThe Task Force shall have the following nonvoting members: (1)The member of the South Atlantic Fishery Management Council who is designated by the Governor of Florida under section 302(b)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(b)(1)).
 (2)The member of the Gulf of Mexico Fishery Management Council who is designated by the Governor of Florida under such section.
 (3)The members of the Western Pacific Fishery Management Council who are designated by the Governors of Hawaii, American Samoa, Guam, and the Northern Mariana Islands under such section.
 (4)The members of the Caribbean Fishery Management Council who are designated by the Governors of Puerto Rico and the United States Virgin Islands under such section.
 (5)A member appointed by the President representing each of the following: (A)The Freely Associated States of the Federated States of Micronesia.
 (B)The Republic of the Marshall Islands. (C)The Republic of Palau.
						204.Responsibilities of Federal agency members
 (a)In generalA member of the Task Force specified in paragraphs (1) through (14) of section 203(a) shall— (1)identify the actions of the agency that member represents that may affect coral reef ecosystems;
 (2)utilize the programs and authorities of that agency to protect and enhance the conditions of such ecosystems, including through the promotion of basic and applied scientific research;
 (3)collaborate with the Task Force to appropriately reflect budgetary needs for coral reef conservation and restoration activities in all agency budget planning and justification documents and processes; and
 (4)engage in any other coordinated efforts approved by the Task Force. (b)Co-ChairsIn addition to their responsibilities under subsection (a), the co-chairs of the Task Force shall administer performance of the functions of the Task Force and facilitate the coordination of the members of the Task Force specified in paragraphs (1) through (13) of section 203(a).
				205.Working groups
 (a)In generalThe co-chairs of the Task Force may establish working groups as necessary to meet the goals and carry out the duties of the Task Force.
 (b)Requests from membersThe members of the Task Force may request the co-chairs to establish a working group under subsection (a).
 (c)Participation by nongovernmental organizationsThe co-chairs may allow nongovernmental organizations, including academic institutions, conservation groups, and commercial and recreational fishing associations, to participate in a working group established under subsection (a).
 206.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives.
 (2)Conservation, coral, coral reef, etcThe terms conservation, coral, coral reef, coral reef ecosystem, covered State, restoration, resilience, and State have the meaning given those terms in section 225 of the Coral Reef Conservation Act of 2000, as amended by section 101.
				IIIDepartment of the Interior coral reef authorities
			301.Coral reef conservation and restoration assistance
 (a)In generalThe Secretary of the Interior may provide scientific expertise and technical assistance and, subject to the availability of appropriations, financial assistance for the conservation and restoration of coral reefs consistent with all applicable laws governing resource management in Federal and State waters, including—
 (1)the national coral reef resilience strategy in effect and developed under section 203 of the Coral Reef Conservation Act of 2000, as amended by section 101; and
 (2)Federal coral reef action plans in effect and developed under section 204 of that Act. (b)Consultation with the Department of CommerceThe Secretary of the Interior may consult with the Secretary of Commerce regarding the conduct of any activities to conserve and restore coral reefs and coral reef ecosystems in waters managed under the jurisdiction of the Federal agencies specified in paragraphs (2), (3), and (4) of section 205(c) of the Coral Reef Conservation Act of 2000, as amended by section 101.
 (c)Cooperative agreementsThe Secretary of the Interior may enter into cooperative agreements with States to fund coral reef conservation and restoration activities in waters managed under the jurisdiction of such States that are consistent with the national coral reef resilience strategy in effect and developed under section 203 of the Coral Reef Conservation Act of 2000, as amended by section 101, and support and enhance the success of Federal coral reef action plans in effect and developed under section 204 of that Act.
 (d)DefinitionsIn this section, the terms conservation, coral reef, restoration, and State have the meaning given those terms in section 225 of the Coral Reef Conservation Act of 2000, as amended by section 101.
				